Citation Nr: 1123992	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this case in May 2010 for additional development.  

In July 2007, the Veteran testified in a hearing at the RO in front of a Decision Review Officer.  The transcript of the hearing is associated with the claims file and has been reviewed.

The the issue of entitlement to an earlier effective date for headaches was raised by a statement submitted by the Veteran in April 2008.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show a chronic right knee disability in service, manifestation of arthritis within one year after service, continuity of symptomatology since service or a nexus between the current disability and service or to a service-connected disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, may not be presumed to be incurred therein and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer at the RO.  A VA opinion with respect to the issue on appeal was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  The examiner considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board further finds that the RO complied with its May 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2007). Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran's contends that he has a right knee disability that is related to service.  The medical evidence of record shows that there is a current diagnosis of a right knee disability.  Most recently, in the August 2010 VA Compensation and Pension Examination, the Veteran was diagnosed with degenerative joint disease of the right knee.  

The service treatment records show that in September 1958, the Veteran reported that he did not have a trick or locked knee and his lower extremities were clinically evaluated as normal.  In March 1960, the Veteran was involved in a motor vehicle accident and he incurred an abrasion to his left leg pretibial area.  In May 1960, the Veteran incurred a direct injury to the right knee while roller-skating.  He had a large abrasion on the medial aspect of the right knee.  There was no evidence of fracture and x-ray was negative.  He was treated with heat and exercise, primarily sitting for 3 days and then released to full duty.  In April 1961, the Veteran reported that he did not have a trick or locked knee.  In the separation examination in April 1961, the lower extremities were clinically evaluated as normal and a 1.5 inch scar was noted on his right lower leg.  

In the RO hearing in July 2007, the Veteran testified that his knee was painful, gives way and swells.  He testified that he sought medical treatment a year or two after service.  

VA treatment records in April 2005 show that the Veteran had pain in his right knee.  VA treatment records in October 2009 reveal a history of osteoarthritis of the bilateral knees.  

In the August 2010 VA Compensation and Pension Examination, a VA physician reviewed the claims file and medical records.  The physician noted that the Veteran had a direct injury to his right knee while roller skating in service.  He sustained an abrasion on the medial aspect of the knee on May 10, 1960.  X-rays were normal.  The physician also noted that on May 26, 1960, the Veteran twisted his right ankle and sustained an inversion type injury.  X-rays revealed a hairline undisplaced fracture of the os calcis and a short leg cast was applied.  The examiner also noted that the separation examination in April 1961 was negative for any joint condition and/or foot condition.  The Veteran reported that he injured his knee in 1960, received an ace bandage and that there was no other knee injury in service.  He reported that after service, his knee was swollen and he was told that he had torn cartilage but it was never fixed.  He reported the he had been having problems with his knee and that he experienced pain, giving way and falls occasionally.  He indicated that he did not have any injury or trauma to his knee after service.  The Veteran reported that he wore a brace on and off, often walked with a cane and sometimes used a wheelchair.  

After physical examination of the Veteran and review of x-rays of the right knee, the VA physician diagnosed the Veteran with degenerative joint disease of the right knee with mild loss of function.  The x-rays revealed degenerative and enthesopathic changes in the right and left knee and chondrocalcinosis of the right knee.  The VA physician opined that the right knee condition was less likely causally or etiologically related to his abrasion of the right knee sustained while roller skating in May 1960.  The VA physician also opined that it was not causally or etiologically related to or aggravated by his right foot disability.  The rationale provided was that the VA physician found that the right knee condition was most likely related to the normal process of aging.  

Based on the foregoing, the Board finds that service connection is not warranted.  Initially, although there is a current diagnosis of a right knee disability, the service treatment records do not show a chronic disability in service.  There was a single episode of treatment in the service treatment records and it was noted that the Veteran could return to full duty after 3 days.  Upon separation from service, the Veteran reported that he did not have a trick or locked knee and did not report knee problems.  The separation examination also does not show a right knee disability as the lower extremities were clinically evaluated as normal.  Therefore, a chronic right knee disability was not shown to have been incurred in service.  

Additionally, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of a right knee disability within one year after separation from service.  The Veteran reported that he sought treatment for right knee pain a year or two after service, however there is no medical evidence of record showing when he sought treatment.  As such, the evidence does not show that the right knee disability manifested within one year after service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, there is no evidence of a right knee disability shortly after service.  Evidence was requested from the Veteran depicting that treatment was provided immediately following service, but none was provided.  Further, when the Veteran separated from service, he reported no knee problems.  The Board acknowledges the Veteran's current assertions that he experienced right knee pain since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, the lay statements concerning the onset of symptoms of his right knee pain are contradicted by Veteran's statement when he separated from service.  Currently, the Veteran states that he has had pain since service.  In 1961, however, the Veteran specifically indicated that he did not have a painful knee.  He did not report knee problems.  As such, the Veteran's own statements upon separation from service that he did not have knee pain in 1961 contradict his current statements that pain was present since service.  The Board notes that the Veteran reported other symptoms and problems when he separated from service, but no knee pain.  The Board finds that the inconsistent statements weigh against their credibility.  The Board also notes that in 1961, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The evidence of record also does not show a nexus between the current right knee disability and an incident in service.   The VA physician reviewed the service treatment records, the medical evidence and examined the Veteran.  The examiner also considered the description of the in-service injury as well as the evidence of treatment in service.  The VA examiner, however, did not find that the Veteran's right knee disability was related to service.   The x-rays revealed bilateral knee arthritis, not arthritis in one knee due to trauma.  Hence, the VA physician found that it was due to the aging process, rather than an in-service trauma.  While the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's abrasion injury in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current right knee disability and the incident in service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience, such as the VA physician, are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Veteran's statements regarding the etiology of his right knee disability are outweighed by the VA physician's opinion.  

Lastly, for the same reasons, the VA opinion is also probative on the issue of secondary service connection.  The Veteran is service-connected for the right foot fracture that was shown in the service treatment records.  The VA examiner found that the right knee disability was not related to the current service-connected right foot disability.  As the Veteran was diagnosed with knee arthritis due to aging, the VA examiner found that the right knee was not caused or aggravated by the right foot disability.  There is also no other evidence showing that the right knee disability was related to any other service-connected disability.  Therefore, the Board finds that secondary service connection is not warranted because there is no evidence showing that the current right knee disability was either caused or aggravated by a service-connected disability.  

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show a chronic right knee disability in service, manifestation within one year after service, continuity of symptomatology since service, a nexus between the current diagnosis and service or that the right knee disability was caused or aggravated by a service connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for a right knee disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


